Citation Nr: 1437240	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  13-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation of tendinitis, right elbow, currently evaluated at 10 percent.

2.  Entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for a bilateral hip condition.  

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back condition.

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to service connection for a right arm condition.

7.  Entitlement to service connection for diabetes mellitus, type II.

8.  Entitlement to service connection for a bilateral leg condition.

9.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left arm/elbow condition.

10.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an ankle condition.

11.  Entitlement to service connection for an ankle condition.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to September 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tendonitis, right elbow has been manifested by painful motion of a major joint; however, limitation of flexion to 90 degrees, limitation of extension to 75 degrees, limitation of flexion to 100 degrees with limitation of extension to 45 degrees, or any other elbow impairment have not been shown.

2.  The preponderance of the evidence shows that the Veteran's current bilateral knee condition is not etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence shows that the Veteran's current bilateral hip condition is not etiologically related to a disease, injury, or event in service.

4.  The RO's denial of entitlement to service connection for a low back condition in August 1978 is final.  

5.  Evidence received after the August 1978 final decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.

6.  The preponderance of the evidence shows that the Veteran's current low back condition is not etiologically related to a disease, injury, or event in service.

7.  The preponderance of the evidence shows that the Veteran's right arm condition is not etiologically related to a disease, injury, or event in service.

8.  The preponderance of the evidence shows that the Veteran's diabetes mellitus, type II, is not etiologically related to a disease, injury, or event in service.

9.  The preponderance of the evidence shows that the Veteran's bilateral leg condition is not etiologically related to a disease, injury, or event in service.

10.  Evidence regarding the Veteran's claimed left arm/elbow condition associated with the claims file since the August 1967 denial, when considered by itself or in connection with evidence previously assembled, is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

11.  The RO's denial of entitlement to service connection for an ankle condition in May 1966 is final.

12.  Evidence received after the May 1966 final decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.

13.  The preponderance of the evidence is against a finding that the Veteran currently has an ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for tendonitis, right elbow have not been met or approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205 - 5213 (2013). 

2.  The Veteran's bilateral knee condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

3.  The Veteran's bilateral hip condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

4.  The August 1978 rating decision denying service connection for a low back condition is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013). 

5.  New and material evidence has been received to reopen the claim for service connection for a low back condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The Veteran's low back condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

7.  The Veteran's right arm condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

8.  The Veteran's diabetes mellitus, type II was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

9.  The Veteran's bilateral leg condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

10.  The August 1967 rating decision denying service connection for a left arm/elbow condition is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

11.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a left arm/elbow condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(2013).  

12.  The May 1966 rating decision denying entitlement to service connection for an ankle condition is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

13.  New and material evidence has been received to reopen the claim for service connection for an ankle condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

14.  An ankle condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen, notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id. 

In this case, the Veteran was advised by an October 2010 letter of the evidence and information necessary to substantiate and reopen his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided before the January 2011 rating decision now on appeal.  As a result, VA has complied with the duty to notify.
The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, private medical records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security Administration records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded multiple VA examinations to evaluate the current severity of his service-connected right elbow and his claimed bilateral knee, bilateral hip, low back, and ankle conditions. The Veteran has not argued, and the record does not reflect, that these examinations are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions. 

The Board recognizes that the Veteran has not been afforded an examination for his service connection claims for a right arm condition, diabetes mellitus, type II, and a bilateral leg condition.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, there is no competent and credible evidence of record establishing that an event, injury, or disease occurred during his period of active duty service that would be related to a right arm condition, diabetes mellitus, type II, or a bilateral leg condition.   The Board notes that the Veteran is already service-connected for tendonitis of the right elbow, and there is no additional evidence that his military service resulted in an additional right arm disability.  In addition, the Veteran has provided only a blanket assertion that these conditions are related to service and has failed to allege any specific facts linking these conditions to active duty.  For this reason, and as he is not otherwise competent to testify with respect to complex medical issues, the Board concludes that the McLendon elements are not satisfied, and a return of these issues to the RO for additional development or consideration is not required. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the Veteran's service connection claims has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


II.  Increased Rating for Right Elbow

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In this case, service connection was granted effective September 14, 1965, in a May 1966 rating decision for tendonitis of the right elbow.  An initial 10 percent evaluation was assigned under 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5099-5024 for painful or limited motion.  The Veteran contends that his right elbow tendonitis warrants a higher evaluation. 
Hyphenated DCs are used when a rating under one DC requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under the regulations, DC 5024 is to be evaluated based on the limitation of motion of the affected parts, as arthritis, degenerative.  For purposes of the elbow, the potentially relevant DC's are 5205 - 5213.  

As the Veteran's dominant arm is the right arm, only the 'major' codes will be referenced.  The Board notes that upon examination, there was no ankylosis, other impairment of the elbow such as flail joint or joint facture, nonunion of the radius and ulna, impairment of the ulna, impairment of the radius, or impairment of supination or pronation.  As a result, DC's 5205, 5209, 5210, 5211, 5212, and 5213 are inapplicable. 

DC 5206 applies to limitation of flexion of the forearm.  The following disability evaluations are warranted when flexion is limited as follows: 10 percent evaluation when limited to 100 degrees; 20 percent evaluation when limited to 90 degrees; 30 percent evaluation when limited to 70 degrees; 40 percent evaluation when limited to 55 degrees; and 50 percent evaluation when limited to 45 degrees.

DC 5207 applies to limitation of extension of the forearm.  The following disability evaluations are warranted when extension is limited as follows: 10 percent evaluation when limited to both 45 degrees and 60 degrees; 20 percent evaluation when limited to 75 degrees; 30 percent evaluation when limited to 90 degrees; 40 percent evaluation when limited to 100 degrees; and 50 percent evaluation when limited to 110 degrees. 

DC 5208 warrants a 20 percent evaluation where flexion is limited to 100 degrees and extension is limited to 45 degrees.

At a November 2010 VA examination, the Veteran's right elbow extension was at 0 degrees.  The Veteran's right elbow flexion was at 145 degrees.  The examiner noted that the there was no significant pain with range of motion, and no alteration in pain or arc of motion with repetitions.  The elbow was stable to varus and valgus stress.  Tenderness was noted to palpation at lateral epicondyle and medial epicondyle.  Pain was noted upon resisted extension and flexion of the wrist.  Mild degenerative spurring was noted at the lateral epicondyle.  In directly addressing Deluca, the examiner stated that "there was pain on examination....It is conceivable that pain could further limit function, particularly with repetitive use.  It is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty."

At a March 2012 VA examination, the Veteran's right elbow extension was 145 degrees or greater, with no objective evidence of painful motion.  Upon repetitive use testing the Veteran was able to perform 3 repetitions and there was no additional limitation of motion.  There was no limitation of extension and no objective evidence of painful motion.  Upon repetitive use testing the Veteran was able to perform 3 repetitions and there was no additional limitation of motion.  As previously mentioned, there was no ankylosis of the right elbow or any additional conditions that would warrant a rating under DC's 5205 and 5209 through 5213.

In reviewing the claims file, there is no evidence that an evaluation in excess of 10 percent is warranted for right elbow tendonitis at any point during the claim.  In this regard, the Veteran has not been shown to have limitation of flexion to 90 degrees or less (DC 5206), limitation of extension to 75 degrees or greater (DC 5207), or flexion limited to 100 degrees and extension limited to 45 degrees (DC 5208).  The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, upon examination there is no evidence of functional loss due to pain, weakness, weakened movement, excess fatigability, or incoordination.  The Board notes the November 2010 VA examiner's comments with respect to potential functional impairment, however, notes that there is no objective evidence in the record of any such additional functional impairment.

In reaching the above conclusion, the Board has considered the Veteran's statements as to the nature and severity of his right elbow tendonitis symptomatology.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  The Veteran is certainly competent to report the symptoms that he experiences in his right elbow and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not however competent to identify a specific level of disability of his right elbow according to the appropriate DCs.  Such competent evidence concerning the nature and extent of the Veteran's service-connected right elbow disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be the only competent and probative evidence of record, and thus, are accorded greater weight than the Veteran's subjective complaints of right elbow symptomatology. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In light of the above, the Board finds that the Veteran is not entitled to an increased evaluation in excess of the 10 percent disability rating currently assigned for his right elbow disability at any point during the claim.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for increase must be denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right elbow tendonitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right elbow with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him for his right elbow tendonitis.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  New and Material Evidence for Left Elbow/Arm

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513  (1992).  But see Duran v. Brown, 7 Vet. App. 216  (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The issue of entitlement to service connection for tendonitis of the left elbow and arm was originally adjudicated in an August 1967 rating decision.  The Veteran did not perfect an appeal, and later filed a claim to reopen in July 2010.  The RO denied the Veteran's claim its January 2011 rating decision for failure to submit new and material evidence.  The RO reaffirmed this decision in its May 2013 Statement of the Case (SOC).

The evidence at the time of the August 1967 rating decision included service treatment records and VA treatment records which did not record any reports of difficulty associated with the Veteran's left elbow or left arm, to include any diagnosis of tendonitis.  The RO denied the Veteran's claim as there was no evidence of a current disability or any in-service injury or event.  As a result, new and material evidence must relate to an unestablished fact necessary to substantiate the claim, such as a current left elbow/arm disability or a relevant in-service injury or event.

Currently, the Veteran has provided only bare assertions that his claimed left elbow tendonitis/left arm condition is related to service.  The Veteran has provided no further detail.  In addition, there is no new medical evidence, either private or VA, that shows a diagnosis of a current left elbow or left arm disability. 

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a left elbow/arm disability.  The Board originally denied the Veteran's claim because the evidence did not establish a current left elbow/arm disability or any in-service injury or event.  Since then, there has been no medical evidence added to the file which would establish either element.  The Veteran's bare assertion that his claimed condition is related to service is cumulative.  In summary, the defects with respect to the current disability and in-service injury or event requirements existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for left elbow/arm tendonitis may not be reopened.

IV.  New and Material Evidence for Low Back and Ankle

With respect to the Veteran's claim to reopen his claims for service connection for the low back and service connection for the ankles, the previously mentioned regulations apply.

The Veteran's low back claim was originally denied in September 1965, as the evidence did not show a current disability.  The rating decision noted that upon recent VA examination, scoliosis of the spine had been noted, but that this was a developmental abnormality and did not qualify as a disability under the law.  A November 1967 rating decision continued the denial, as there was no evidence of a current diagnosis of a back condition.  An August 1978 rating decision again denied service connection.  The RO simply stated that previously submitted evidence, specifically a July 1978 statement from the Veteran and a May 1977 VA examination did not establish service connection for the claimed condition.  It is unclear whether the May 1977 VA examination provided a current diagnosis of a back condition, as it simply noted some narrowing of the lumbosacral joint and spurring.  The Veteran failed to perfect an appeal with respect to the August 1978 rating decision.  As it is not clear that a back condition was diagnosed during the 1977 VA examination, the Board finds that an unestablished fact necessary to substantiate the claim is evidence of a current disability or an in-service event or injury.

Since the 1978 final decision, the Veteran has submitted private medical evidence that supports a finding of severe spinal stenosis.  A June 2012 VA back examination diagnosed the Veteran with degenerative disc disease of the lumbar spine.  This evidence shows a current low back disability, and as a result qualifies as new and material evidence sufficient to reopen the claim.

The Veteran was originally denied service connection for an ankle condition in a May 1966 rating decision.  Although ankle sprains were noted in service treatment records, the Veteran's lower extremity examination was normal upon separation and the Veteran had no currently diagnosed ankle disability.  The Veteran failed to perfect an appeal with respect to the May 1966 decision, and as a result it became final.  Therefore, an unestablished fact necessary to substantiate the claim is evidence of a current ankle disability.

As will be discussed in greater detail later, a March 2013 VA examination provided a diagnosis of degenerative joint disease of the ankles.  This evidence suggests a current ankle disability, and as a result qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for both a low back condition and an ankle condition.

V.  Service Connection for Bilateral Knees, Bilateral Hip, and Low Back

The Veteran is seeking service connection for bilateral knee, bilateral hip, and low back conditions.  The Veteran has provided only a bare assertion with respect to each issue that it is related to his military service. 

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has a current diagnosis of degenerative disc disease of the back stemming from the June 2012 VA examination.  In addition, a February 2011 private examination indicated spinal stenosis.  The Veteran also has a diagnosis of mild osteoarthritis of the bilateral hips from the June 2012 VA examination.  With respect to his knees, the Veteran has a diagnosis of mild osteoarthritis of both knees as well.  These diagnoses where confirmed with appropriate imaging studies at the June 2012 VA examination.  As a result, Shedden requirement (1) is met for all three conditions.  The Board now turns to Shedden requirements (2) and (3).  

Service treatment records indicate that he was treated for a low back strain in January 1963, and another back issue in July 1961.  They do not contain a diagnosis of or treatment for a chronic back condition.  No back condition was noted upon separation.

Service treatment records indicate that the Veteran was seen once for hip pain in February 1959, with no diagnosis given.  Service treatment records do not indicate any further treatment for hip pain or relevant symptoms.  The Veteran's separation examination did not note any disability of the hips or lower extremities.  VA treatment records indicate a history of arthritis since March 2005.

Regarding the Veteran's knees, the June 2012 VA examiner noted that the Veteran's knees had been bothering him for 10 years.  There was no specific event or previous trauma noted upon examination.  Service treatment records did not document a diagnosis or treatment for a relevant knee condition.  The Veteran did have complaints of an abrasion on the left knee in December 1960, however, there is no indication that this was more than a self-limited minor injury.  The Veteran was noted to have a hematoma of the left knee and was treated with light duty, phisonex, and ace bandage.  Lower extremities were normal upon separation from service.

The June 2012 VA examiner provided a diagnosis of degenerative disc disease of the Veteran's back, however did not provide an opinion as to its etiology.  Upon review of the Veteran's claims file, a March 2013 VA examiner opined that the Veteran's currently diagnosed back condition was less likely than not related to his military service.  The examiner explained that the Veteran's degenerative disease was a multifactorial disease and in the absence of proven fracture or malunion there is no way to connect it to his time in service.  The examiner concluded that the Veteran's back disability was "almost certainly due to genetics and the normal aging process."

The Board notes that February 2011 private treatment records diagnosed the Veteran with severe spinal stenosis.  However, no opinion on the etiology of this disability was provided.  In addition, spinal stenosis was not noted by the June 2012 VA examiner after proper diagnostic imagining.  Similarly, while a March 1966 VA examination noted scoliosis of the Veteran's spine, June 2012 diagnostic imagining did not lead to findings of scoliosis.  

The June 2013 VA examiner provided an opinion regarding the etiology of the Veteran's diagnosed bilateral hip disability, concluding that the condition is less likely than not related to his service.  In reaching this conclusion, the examiner explained that the Veteran's hip degenerative joint disease is a multifactorial disease and in the absence of proven fracture and malunion, there is no way to link it directly to service.  Again, the examiner concluded that it was likely the result genetics and the ageing process.

Regarding the Veteran's bilateral knee disability, the June 2013 examiner concluded that it was less likely than not related to his military service.  The examiner opined that it was again likely the result genetics and the normal ageing process.  

The available medical evidence does not establish a connection between the Veteran's bilateral knee, bilateral hip, or low back conditions and the Veteran's active military service.  The Veteran has submitted private medical records regarding his low back disability, however, they have not included a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between an in-service injury and the current bilateral knee, bilateral hip, and low back disabilities consists solely of the Veteran's assertions.  In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
The Board notes that the Veteran, while entirely competent to report his symptoms both current and past of bilateral knee, bilateral hip, and low back conditions, has presented no probative clinical evidence of a nexus between these current conditions and his military service.  In fact, the Veteran has only provided bare assertions with respect to their relationship to his military service through the filing of his claims and perfecting an appeal.  He has provided no detail supporting his claims, to include no description of continuity of symptomatology since service.

The Board finds, that to the extent the Veteran has claimed a relationship between his current bilateral knee, bilateral hip, and low back disabilities and his military service, the Veteran as a lay person is not competent to associate any of his claimed conditions to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral knee, bilateral hip, and low back disabilities.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between these disabilities and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

In addition, there is no evidence that the Veteran's current disabilities manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has not specifically alleged a continuity of symptomatology for these three issues.  Regardless, the first post-service evidence of complaint of, or treatment for, any of these conditions is well after separation from service.  

To the extent that the Veteran may have implied a continuity of symptomatology through his blanket assertion of service connection, the Board finds that this assertion is simply outweighed by the opinion of the VA examiner above.  The examiner considered the Veteran's assertion, but also considered other factors, such as the nature and severity of the current disability, and the length of time since service.  

In summary, while there is some favorable evidence, primarily the Veteran's bare assertions, the Board has placed greater probative weight on the VA examination reports, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the current bilateral knee, bilateral hip, and low back disabilities and active military service.  The medical opinions outweigh any lay contentions.  In the absence of additional evidence, the probative value of the Veteran's assertions are less than the probative value of the medical opinions rendered by a qualified health care provider.  Although the evidence of record shows current bilateral knee, bilateral hip, and low back disabilities, it does not contain reliable evidence which relates the claimed disabilities to any injury or disease in service.  As a result, service connection is not warranted.

VI.  Service Connection for an Ankle Condition

With respect to the Veteran's service connection claim for an ankle condition, the regulations detailed above apply.  Additionally, the Board notes that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from an ankle condition, which is a result of his active duty military service.

Service treatment records indicate that the Veteran was treated for an ankle condition, to include a right ankle sprain in November 1963.  As previously noted, the Veteran's separation examination noted that the lower extremities were normal.  

At a March 2013 VA examination, the examiner concluded that the Veteran had ankle degenerative joint disease that was at least as likely as not related to his military service, specifically his multiple ankle sprains while on active duty.  The examiner came to this conclusion after reviewing available records.  There is no indication that the examiner reviewed diagnostic imaging, such as x-rays, to confirm the diagnosis of degenerative joint disease in the Veteran's ankles.

At a subsequent April 2013 VA examination, the examiner concluded that the Veteran did not have an ankle disability at the time of examination, or at any time during the claims period.  In reaching this determination, the examiner's report indicates appropriate diagnostic imagining was performed upon examination.  As a result of diagnostic imagining taking place at the April 2013 VA examination, the Board affords it substantially greater probative weight than the March 2013 VA examination.

Here the competent evidence establishes that the Veteran does not have the ankle disability for which service connection is sought.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for an ankle condition must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

In reaching this conclusion, the Board has no reason to question that the Veteran experiences subjective symptoms of ankle pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In fact, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of an ankle disability, such as degenerative joint disease, is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that he currently has an ankle disability are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that an ankle disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.

VII.  Service Connection for Right Arm, Diabetes, and Bilateral Leg

As previously discussed, there is no competent and credible evidence of record establishing that an event, injury, or disease occurred during the Veteran's period of active duty service that would be related to the Veteran's currently diagnosed diabetes mellitus, type II, a claimed bilateral leg condition, or a right arm disability other than the Veteran's already service-connected right elbow tendonitis.  As a result, the Board has determined that VA examinations for this condition are not warranted. 

The Board notes that the Veteran has a current diagnosis of diabetes mellitus, type II.  VA treatment records indicate that the Veteran is currently treated for diabetes.  However, service treatment records are negative for a diagnosis of or treatment for diabetes or any other related symptoms.  As there is no such in-service event or occurrence, there can be no nexus between the Veteran's currently diagnosed diabetes mellitus, type II, and his active military service.  While the Board notes that the diabetes is a "chronic" condition under the language of 38 C.F.R. §§ 3.307(a), 3.309(a) , there is no evidence that the Veteran's diabetes onset within a year of discharge of service.  There is also no evidence of a continuity of symptomatology with respect to the Veteran's diabetes.

Similarly, there is no evidence of an in-service injury, event, or occurrence regarding the Veteran's right arm, other than his already service-connected right elbow.  There is also no competent evidence that the Veteran is currently diagnosed with a right arm disability other than his service-connected right arm.  As a result, the Board finds that the preponderance of the evidence establishes that an additional right arm disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.

The board notes that private treatment records indicate that the Veteran has complained of bilateral leg pain, however, there is no opinion relating the etiology of the Veteran's bilateral leg pain to his military service.  In addition, there is no specific diagnosis of a bilateral leg disability.  Service treatment records do not document any treatment for a bilateral leg condition or related symptoms.  Additionally, the separation examination notes the lower extremities to be normal.  As a result, the Board finds that there is no evidence that any currently claimed bilateral leg condition is related to the Veteran's military service.


ORDER

Entitlement to an increased evaluation of tendinitis, right elbow, in excess of 10 percent, is denied.

Entitlement to service connection for a bilateral knee condition is denied.

Entitlement to service connection for a bilateral hip condition is denied.  

The previously denied claim of entitlement to service connection for a low back disability is reopened on the basis of new and material evidence.

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for a right arm condition is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a bilateral leg condition is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a left arm/elbow condition is denied.

The previously denied claim of entitlement to service connection for an ankle disability is reopened on the basis of new and material evidence.

Entitlement to service connection for an ankle sprain is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


